The Generai Court Beversed the judgment of the county court, and ¿aid there were two ways of proving a witness interested: If he is sworn upon the voire dire, and thinks himself interested, though in fact he is not *343Interested, lie cannot be sworn; but where evidence is offered to the court, who are to determine whether the witness is interested, if it appears to them that he is not, though he thinks himself interested, he shall be sworn.
Gantt and Shaaff, for appellant.
Key, Mason and Killy, for appellee.
Procedendo awarded.